Citation Nr: 0416158	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  00-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to rating in excess of 10 percent for a fractured 
right clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1959 to January 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a rating in excess of 10 percent for a fractured 
right clavicle.  

When the veteran filed the claim for an increased rating in 
January 2000, he asserted, "I also have a heart condition."  
This potential issue is referred to the RO for appropriate 
attention.  

The issue of entitlement to an increased rating for the right 
clavicle is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), further 
evidentiary development is necessary.

In March 2000 a VA examiner made the following findings after 
a physical assessment of the right clavicle:  The AC joint 
was tender; the veteran had 140 degrees of flexion, 140 
degrees of abduction and then had pain; he had 75 degrees of 
external rotation with pain and 30 degrees of internal 
rotation with pain; he had pain in the shoulder upon 
resistive movement, and some mild crepitation; and there was 
no heat or effusion.  The veteran was diagnosed as having a 
healed right clavicular injury and a rotator cuff injury.  
Absent from this examination, however, were findings 
concerning weakened movement, excess fatigability, or 
instability.


In September 2002 a VA examiner made the following findings 
after a physical assessment:  The veteran had anterior 
flexion of 170 degrees; extension of 45 degrees; abduction of 
110 degrees; external rotation of 80 degrees with some 
discomfort; internal rotation of 110 degrees; and there was 
no tenderness to palpation about the shoulder or about the 
bicipital groove.  The examiner's impressions consisted of a 
distal fracture of the right clavicle with continued shoulder 
pain, some decreased strength in the range of motion of the 
right shoulder, chronic, with minimal disability.  The 
examiner did not note any significant progression.  A 
radiologist noted an old distal clavicle fracture or old 
resection with no acute bony changes.  

Absent from the examination, however, were findings 
concerning any limitation of motion due to pain, excess 
fatigability, or instability.  Neither examination assessed 
flare-ups (if any), and whether pain could significantly 
limit functional ability during flare-ups, or whether pain 
could limit functional ability when the right shoulder, that 
is the clavicle, is used repeatedly over a period of time.

As a result, these examinations are insufficient as bases for 
a decision on the veteran's increased rating claim because 
the overall disability picture is not portrayed.  Though the 
examinations contained some findings addressing specific 
diagnostic codes, Beverly v. Brown, 9 Vet. App. 402 (1996), 
the examiners did not pointedly address certain factors in 
38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that an examination must account for other 
regulatory provisions that may have an impact on the rating).  
Silence is insufficient to show the lack of symptomatology.  
Wisch v. Brown, 8 Vet. App. 139 (1995).  Rather, the examiner 
must state, for example, that a veteran does not experience 
excess fatigability of the claimed disability.  Therefore, 
the veteran must be afforded a VA examination to assess the 
current level of severity of the right clavicle disability.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.

2.  The veteran should be scheduled for 
a VA medical examination to determine 
the current severity of the right 
clavicle disability.  The examination 
should include range of motion studies, 
commentary as to the presence of 
instability, and the extent of any 
painful motion or functional loss due 
to pain, weakness, and fatigability.  
Additionally, the examiner should 
assess the veteran's rotator cuff, and 
provide an account of symptomatolgy for 
that injury.  The examiner should opine 
whether the rotator cuff was aggravated 
or permanently increased in severity 
due to or as a result of the service-
connected right clavicle disability.  
The RO should forward the veteran's 
claims file to the VA examiner to be 
reviewed in conjunction with the 
examination.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of an increased 
rating for a fractured right clavicle.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




